PER CURIAM.
This cause was heard upon the transcript of the record, briefs and argument of counsel, and it appearing that the questions sought to be presented in this action are controlled by the case of Helvering v. Hammel, 311 U.S. 504, 61 S.Ct. 368, 85 L.Ed. -, 131 A.L.R. 1481, decided January 6, 1941, adverse to the contention of the respondent, the order of the Board, 40 B.T.A. 376, must be reversed.
In our opinion the fact that respondent’s decedent executed a quitclaim deed conveying his right of redemption to the property sold at the sheriff’s foreclosure sale, subsequent to said sale, does not make the Ham-mel case inapplicable. The order of the Board is reversed, and cause remanded, with directions to the Board to find that the loss sustained by the decedent for the taxable year 1934 in the disposition of certain real estate is subject to the limitations prescribed by Section 117(a) of the Revenue Act of 1934, 26 U.S.C.A. Int.Rev.Acts, page 707.